



WARNING

THIS IS AN APPEAL UNDER THE

CHILD AND FAMILY SERVICES ACT

AND IS SUBJECT TO S. 45 OF THE ACT WHICH
    PROVIDES:

45(7)  The court may make an order,

(a) excluding a particular media representative
    from all or part of a hearing;

(b) excluding all media representatives from all
    or a part of a hearing; or

(c) prohibiting the publication of a report of the
    hearing or a specified part of the hearing,

where the court is of the opinion that the presence
    of the media representative or representatives or the publication of the
    report, as the case may be, would cause emotional harm to a child who is a
    witness at or a participant in the hearing or is the subject of the proceeding.

45(8)
No person shall publish or
    make public information that has the effect of identifying a child who is a
    witness at or a participant in a hearing or the subject of a proceeding, or the
    childs parent or foster parent or a member of the childs family.

45(9)
The court may make an order
    prohibiting the publication of information that has the effect of identifying a
    person charged with an offence under this Part.




COURT OF APPEAL FOR ONTARIO

CITATION: Children's Aid Society of the Region of Halton v.
    E.M., 2014 ONCA 688

DATE: 20141007

DOCKET: C59146

Cronk, MacFarland and LaForme JJ.A.

BETWEEN

The Childrens Aid Society of the Region
    of Halton

Applicant

(Respondent in Appeal)

and

E.M.

Respondent

(Appellant)

and

M.K.

Respondent

(Respondent in Appeal)

E.M., appearing in person

Diane B. Skrow, for the respondent Childrens Aid
    Society of the Region of Halton

Elizabeth McCarty and Kristin Knoepfli, for the
    respondent the Office of the Childrens Lawyer

Heard and released orally: October 6, 2014

On appeal from the order of Justice J. Trimble of the
    Superior Court of Justice, dated July 18, 2014.

ENDORSEMENT

[1]

The appellant appeals from the order of Trimble J. of the Superior Court
    of Justice, dated July 18, 2014, quashing the appellants appeal from the
    openness order granted by Zisman J. of the Ontario Court of Justice, dated
    March 28, 2014, under the
Child and Family Services Act
, R.S.O. 1990,
    c. C.11 (the Act), pertaining to the appellants biological daughter, S.K. 
    S.K. is now almost 15 years of age and has been in protection under the Act
    since 2008  a period of approximately 6 years.

[2]

In our view, the appeal must be dismissed.

[3]

The appellant argues that S.K.s placement for adoption and,
    inferentially, her prior Crown wardship, are illegal and should be set aside
    and that S.K. should be placed with members of her extended maternal family.

[4]

We reject this argument.  Placement cannot be determined at an openness
    hearing.  In addition, nothing on the record before us establishes any defect
    in S.K.s adoption proceedings.  Furthermore, the appellants arguments in
    support of her challenge to S.K.s adoption and the openness order have already
    been considered on several occasions by various judges of the Ontario Court of
    Justice and the Superior Court of Justice.  We note that this is the
    appellants third appeal to this court in respect of her daughters placement. 
    She has been unsuccessful throughout.  In essence, the appellant now seeks to relitigate
    core issues concerning her daughters placement already determined by the
    courts.

[5]

The appeal judge of first instance carefully considered the background
    to this protracted litigation and the grounds advanced by the appellant for
    reversal of the openness order and S.K.s placement for adoption.  He noted,
    correctly, that there appears to be no statutory authority under the Act for an
    appeal of an openness order.  In any event, on the record before this court,
    S.K. is not prepared to consent to a more expansive openness order.  In
    contrast, she did consent to her adoption by her adoptive parents and to the
    terms of the openness order.  Contrary to her submission, the appellants
    consent to the openness order was not required.  These considerations are fatal
    to this appeal.

[6]

We further note that the appeal judge referred expressly to the test for
    quashing an appeal and undertook an assessment of the merits of the appellants
    appeal.  Although he stated that it was plain and obvious that the appellants
    appeal could not succeed, his reasons, read as a whole, confirm that he
    directed himself to the governing test for quashing an appeal and applied it
    properly to the facts before him.

[7]

In all these circumstances, we see no basis for appellate intervention with
    the appeal judges decision.

[8]

The appellant also challenges the appeal judges award of costs to the
    Childrens Aid Society and the Office of the Childrens Lawyer.  However, both
    parties have confirmed to this court that they are not seeking costs below.

[9]

The appeal is dismissed.  As neither the Childrens Aid Society nor the
    Office of the Childrens Lawyer seek costs of this appeal, we make no costs
    order.

E.A. Cronk J.A.

J. MacFarland
    J.A.

H.S. LaForme
    J.A.


